DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Pending claims 1-20. 
Device claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/02/2021. Specifically, the device as claimed may be made by a materially different method than that claimed in the method claims. Further, the withdrawn device claims do not require the claimed adhesive layer of the method claims thereby the method is different than the device. For at least the aforementioned reasons require different and divergent searches for each invention. The restriction is considered proper and maintained. 
Method claims 1-11 are examined on their merits, infra. 
Domestic Benefit
	No claim to an application for domestic benefit. 

Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., application number 201911176775.3, filed in China on 11/26/2019) required by 37 CFR 1.55 as electronically retrieved on 05/01/2020.
Information Disclosure Statement
	Currently, no information disclosure statement is provided. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
--SPLICING NANO-IMPRINT TEMPLATE WITH REPAIR ADHESIVE LAYER, REPAIR METHOD OF SPLICING SEAM THEREOF, AND MANUFACTURING METHOD THEREOF--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0336547 A1 to Park et al. (“Park”).
	Regarding independent claim 1, Park teaches a repair method (i.e., as illustrated in Figures 1A-1N there is a repair method for section A2 between sections A1 and A3 in 
providing a splicing nano-imprint plate (as defined by its parts, infra), wherein the splicing nano-imprint plate comprises a base substrate 100 (“base substrate”, Figs. 1; ¶. 0057) and a plurality of splicing modules 120a (“mask pattern”; Figures 1G-1H; as illustrated in Figures 1G-1H there is section A1 and A3 separated by section A2) that are positioned on the base substrate 100, a splicing seam (i.e., section A2) is provided between adjacent spicing modules A1 and A3, and each of the splicing modules comprises a unit pattern (i.e., as defined by claim);
forming a repair adhesive layer 260 (see paragraphs 0077-0079 such that 260 is a resin that cured via ultraviolet rays and may be considered as an adhesive layer because it adheres to the layers below) at least at the splicing seam A2; and
performing a patterning process (see paragraphs 0077-0079 such that there is mold M that patterns 260. Also see Figures 1I-1K such that 260 is used to pattern below layers) on the repair adhesive layer 260 to form a repair module (i.e., repairing section A2 to conform to the pattern of A1 and A3), wherein the repair module comprises the unit pattern (i.e., as defined by the claim).
Regarding dependent claim 7, Park teaches wherein the forming the repair adhesive layer at least at the splicing seam, comprises: forming a photoresist layer at the splicing seam as the repair adhesive layer (as per Figure 1I-IJ and paragraphs 0085-0088 layer 260 is formed into 270 which acts as a photoresist layer for patterning).

Regarding dependent claim 11, Park teaches a manufacturing method of a splicing nano-imprint template, comprising: the repair method according to claim 1 (i.e., refer to claim 1 rejection), wherein the manufacturing method further comprises:
providing the base substrate, wherein the base substrate comprises a plurality of splicing regions and the splicing seam positioned between adjacent splicing regions (as per paragraph 0036 the disclosed method of Park is used to form a master template that has multiple regions in which there are the repaired regions. See Figures 6 and other Figures 7);
forming the plurality of splicing modules by using a nano-imprint method (as per paragraph 0036 the disclosed method of Park is used to form a master template that has multiple regions in which there are the repaired regions. See Figures 6 and other Figures 7); and
 	respectively fixing the plurality of splicing modules to the splicing regions of the base substrate to form the splicing nano-imprint plate (i.e., this is the method used to form the master template as taught in claim 1 rejection).
Allowable Subject Matter
Claims 2-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 2 and parent claim 1,  the repair adhesive layer is an imprint adhesive layer; and the forming the repair adhesive layer at least at the splicing seam, comprises: forming an anti-sticking layer on the splicing modules, and forming the imprint adhesive layer at the splicing seam as the repair adhesive layer.
Dependent claims 3-6 contain allowable subject matter, because they depend on and necessarily incorporate the allowable subject matter of claim 2. 
Claim 8 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 8 and parent claims 7 and 1,  wherein the performing the patterning process on the repair adhesive layer to form the repair module, comprises: irradiating a portion of the photoresist layer by using a femtosecond laser so that the photoresist layer comprises a cured portion and an uncured portion; and removing the uncured portion of the photoresist layer to form the repair module.
Dependent claims 9-10 contain allowable subject matter, because they depend on and necessarily incorporate the allowable subject matter of claim 8. 
Conclusion
The art made of record and not relied upon is considered pertinent to Applicant's disclosure as listed on the Notice of References Cited-892 Form. Specifically, references B-J are the general state of the art for templates. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

30 September 2021
/John P. Dulka/Primary Examiner, Art Unit 2895